
	

113 S2687 IS: Access to Contraception for Women Servicemembers and Dependents Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2687
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mrs. Shaheen (for herself, Mr. Reid, Mrs. Murray, Mr. Brown, Mrs. Gillibrand, Mrs. Boxer, Mr. Durbin, Ms. Baldwin, Mr. Blumenthal, Ms. Stabenow, Mrs. Feinstein, Ms. Hirono, Mr. Franken, Mr. Schatz, Mr. Tester, Mr. Wyden, Ms. Warren, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that women members of the Armed Forces and their
			 families have access to the contraception they need in order to promote
			 the health and readiness of all members of the Armed Forces, and for other
			 purposes.
	
	1.Short titleThis Act may be cited as the Access to Contraception for Women Servicemembers and Dependents Act of 2014.2.FindingsCongress makes the following findings:(1)Women are serving in the Armed Forces at increasing rates, playing a critical role in the national
			 security of the United States.    More than 350,000 women serve on active
			 duty in the Armed Forces or in the Selected Reserve.(2)Nearly 10,000,000 members of the Armed Forces (including members of the National Guard and
			 Reserves), military retirees, their families, their survivors, and certain
			 former spouses, including nearly 5,000,000 female beneficiaries, are
			 eligible for health care through the Department of Defense.(3)Contraception is critical for women's health and is highly effective at reducing unintended
			 pregnancy. The Centers for Disease Control and Prevention describe
			 contraception as one
			 of the 10 greatest public health achievements of the twentieth century.(4)Contraception has played a direct role in the greater participation of women in education and
			 employment. Increased wages and increased control over
			 reproductive decisions provide women with educational and professional
			 opportunities that have increased gender equality over the decades since
			 contraception was introduced.(5)Studies have shown that when cost barriers to the full range of methods of contraception are
			 eliminated, and women receive comprehensive counseling on the various
			 methods  of contraception (including highly effective Long-Acting
			 Reversible Contraceptives
			 (LARCs)), rates of unintended pregnancy decline dramatically.(6)Research has also shown that investments in effective contraception save public and private
			 dollars.(7)The 2011 recommendations of the Institute of Medicine on women’s preventive health services include
			 recommendations that health insurance plans cover all methods of
			 contraception approved by the Food and Drug Administration, sterilization
			 procedures, and patient education and counseling for all women with
			 reproductive capacity without any cost-sharing requirements.(8)The recommendations described in paragraph (7) are reflected in provisions of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), and thus group
			 and individual health insurance plans must provide such coverage. The
			 recommendations have also been adopted by the
			 Office
			 of Personnel Management, and thus all health insurance plans that are part
			 of the Federal Employees Health Benefits Program must provide such
			 coverage.(9)Under the TRICARE program, servicewomen on active duty have full coverage of
			 all prescription drugs, including contraception, without cost-sharing
			 requirements. However, servicewomen not on active
			 duty, and female dependents of members of the Armed Forces, who receive
			 health care 
			 through the TRICARE program do not have similar coverage of all
			 prescription
			 methods of contraception approved by the Food and Drug Administration
			 without cost-sharing.(10)Studies indicate that servicewomen need comprehensive counseling for pregnancy prevention,
			 particularly in their predeployment preparations, and the lack thereof is
			 contributing to unintended pregnancies among servicewomen.(11)An analysis by Ibis Reproductive Health of the 2008 Survey of Health Related Behaviors among Active
			 Duty Military Personnel found a high unintended pregnancy rate among
			 servicewomen.
			 Adjusting for the difference between age distribution in the Armed Forces
			 and the general population, the rate of unintended pregnancy among
			 servicewomen is higher than for the general
			 population.(12)With the integrated use of electronic medical records throughout the Department of Defense, the
			 technological infrastructure exists to develop clinical decision support
			 tools.  These tools, which are incorporated into the electronic medical
			 record, allow for a point-of-care feedback loop that can be used to
			 enhance patient decisionmaking, case and patient management, and care
			 coordination. Benefits of clinical decision support tools include
			 increased quality of care and enhanced health outcomes, improved
			 efficiency, and provider and patient satisfaction.(13)The Defense Advisory Committee on Women in the Services (DACOWITS) has recommended that all the
			 Armed Forces, to the extent that they have not already,  implement
			 initiatives that inform servicemembers of the importance of family
			 planning, educate them on methods of contraception, and make various
			 methods of contraception available, based on the finding that family
			 planning can increase the overall readiness and quality of life of all
			 members of the military.(14)Health care, including family planning for survivors  of sexual assault in the Armed Forces is a
			 critical issue. Servicewomen on active duty  report
			 rates of unwanted sexual contact at approximately 16 times those of the
			 comparable general population of women in the United States.  Through
			 regulations, the Department of Defense already supports a policy of
			 ensuring that servicewomen who are sexually assaulted
			 have access to emergency contraception.3.Contraception coverage parity under the TRICARE program(a)In generalSection 1074d of title 10, United States Code, is amended—(1)in subsection (a), by inserting for members and former members after Services available;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following new subsections:(b)Care related to prevention of pregnancyFemale covered beneficiaries shall
			 be entitled to care related to the prevention of pregnancy described by
			 subsection (d)(3).
						(c)Prohibition on cost-Sharing for certain servicesNotwithstanding section 1074g(a)(6) of this title or any other provision of law, cost-sharing may
			 not be imposed or collected for care related to the prevention of
			 pregnancy provided pursuant
			 to subsection (a) or (b), including for any method of contraception
			 provided, whether provided through a facility of the uniformed services,
			 the TRICARE retail pharmacy program, or the national mail-order pharmacy
			 program..(b)Care related to prevention of pregnancySubsection (d)(3) of such section, as redesignated by subsection (a)(2) of this section, is further
			 amended by inserting before the period at the end the following: (including all methods of contraception approved by the Food and Drug Administration, sterilization
			 procedures, and patient education and counseling in connection therewith).(c)Conforming amendmentSection 1077(a)(13) of such title is amended by striking section 1074d(b) and inserting section 1074d(d).4.Access to broad range of methods of contraception approved by the Food and Drug Administration for
			 members of
			 the
			 Armed Forces and military dependents at military treatment facilities(a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of
			 Defense shall ensure that every military treatment facility has a
			 sufficient stock of a broad range of methods of contraception approved by
			 the
			 Food and Drug Administration, as recommended by the Centers for Disease
			 Control and Prevention and the Office of Population Affairs of the
			 Department of Health and Human Services, to be able to dispense at
			 any time any such method of contraception to any women members of the
			 Armed Forces and female covered beneficiaries who receive care through
			 such facility.(b)Covered beneficiary definedIn this section, the term covered beneficiary has the meaning given that term in section 1072(5) of title 10, United States Code.5.Comprehensive standards and access to contraception counseling for members of the Armed Forces(a)PurposeThe purpose of this section is to ensure that all health care providers employed by the Department
			 of
			 Defense who provide care for women members of the Armed Forces, including
			 general practitioners,
			 are provided, through clinical practice guidelines, the most current
			 evidence-based and evidence-informed
			 standards of care with respect to methods of contraception and counseling
			 on methods of contraception.(b)Clinical practice guidelines(1)In generalNot later than one year after the date of the  enactment of this Act, the Secretary of Defense
			 shall compile clinical practice guidelines for health care providers
			 described in subsection (a) on standards of care with respect to methods
			 of contraception and counseling
			 on methods of contraception for women members of the Armed Forces.(2)SourcesThe Secretary shall compile clinical practice guidelines under this subsection from among clinical
			 practice guidelines established by appropriate health agencies and
			 professional organizations, including the following:(A)The United States Preventive Services Task Force.(B)The Centers for Disease Control and Prevention.(C)The Office of Population Affairs of the Department of Health and Human Services.(D)The American College of Obstetricians and Gynecologists.(E)The Association of Reproductive Health Professionals.(F)The American Academy of Family Physicians.(G)The Agency for Healthcare Research and Quality.(3)UpdatesThe Secretary shall from time to time update the list of  clinical practice guidelines compiled
			 under this
			 subsection to incorporate into such guidelines new or updated standards of
			 care with respect to methods of contraception and counseling
			 on methods of contraception.(4)Dissemination(A)Initial disseminationAs soon as practicable after the compilation of clinical practice guidelines pursuant to paragraph
			 (1), but commencing not later than one year after the date of the
			 enactment of this Act, the Secretary shall provide for rapid dissemination
			 of the clinical practice guidelines to health care providers described in
			 subsection (a).(B)UpdatesAs soon as practicable after the adoption under paragraph (3) of any update   to the clinical
			 practice guidelines compiled pursuant to this subsection, the Secretary
			 shall provide for the rapid dissemination of such clinical practice
			 guidelines, as so updated, to health care providers described in
			 subsection (a).(C)ProtocolsClinical practice guidelines, and any updates to such guidelines, shall be disseminated under this
			 paragraph  in accordance with administrative protocols developed by the
			 Secretary for that purpose.(c)Clinical decision support tools(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall, in order
			 to assist health care providers described in subsection (a),  develop and
			 implement clinical decision support tools that reflect, through the
			 clinical practice guidelines compiled pursuant to subsection (b), the most
			 current evidence-based and evidence-informed standards of care with
			 respect to methods of contraception and counseling on methods of
			 contraception.(2)UpdatesThe Secretary shall from time to time update the clinical decision support tools developed under
			 this subsection to incorporate into such tools new or updated	guidelines
			 on methods of contraception and counseling on methods of contraception.(3)DisseminationClinical decision support tools, and any updates to such tools, shall be disseminated under this
			 subsection   in accordance with administrative protocols developed by the
			 Secretary for that purpose. Such protocols shall be similar to the
			 administrative protocols developed under subsection (b)(4)(C).(d)Access to contraception counselingAs soon as practicable after the date of the enactment of this Act, the Secretary shall ensure that
			 women members of the Armed Forces
			 have access to counseling on the full range of methods of contraception
			 provided by health care providers described in subsection (a) during
			 health care visits, including, but not limited to, visits as follows:(1)During predeployment health care visits, with the counseling to be provided during such visits
			 emphasizing the interaction between anticipated deployment conditions and
			 various methods of contraception.(2)During health care visits during deployment.(3)During annual physical examinations.(e)Incorporation into surveys of questions on servicewomen experiences with family planning services
			 and counseling(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall integrate
			 into the Department of Defense surveys specified in paragraph (2)
			 questions designed
			 to obtain information on the experiences of  women members of the Armed
			 Forces—(A)in accessing family planning services and counseling;(B)in using family planning methods, which method was preferred and whether deployment conditions
			 affected the decision on which family planning method or methods to be
			 used; and(C)if pregnant, whether the pregnancy was intended.(2)Covered surveysThe surveys into which questions shall be integrated as described in paragraph (1) are the
			 following:(A)The Health Related Behavior Survey of Active Duty Military Personnel.(B)The Health Care Survey of Department of Defense Beneficiaries.6.Education on family planning for members of the Armed Forces(a)Education program(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 establish
			 an education program for all members of the Armed Forces, including both
			 men and women members, consisting of
			 a uniform standard curriculum on family planning.(2)Sense of CongressIt is the sense of Congress that the standard curriculum should
			 use the latest technology available to efficiently and effectively deliver
			 information to members of the Armed Forces.(b)ElementsThe standard curriculum under subsection (a) shall include the following:(1)Information on the importance of providing comprehensive family planning for members of the Armed
			 Forces, and their commanding officers, and on the positive impact family
			 planning can have on the health and readiness of the Armed Forces.(2)Current, medically accurate information.(3)Clear, user-friendly information on the full range of methods of contraception and where members of
			 the Armed Forces can access their chosen
			 method of
			 contraception.(4)Information on all applicable laws and policies so that members are informed of their rights and
			 obligations.(5)Information on patients’ rights to confidentiality.(6)Information on the unique circumstances encountered by members of the Armed Forces, and the effects
			 of such circumstances on the use of contraception.7.Pregnancy prevention assistance at military treatment facilities for women who are sexual
			 assault survivors(a)PurposeThe purpose of this section is to provide in statute, and to enhance, existing regulations that
			 require health care providers at military treatment facilities to consult
			 with survivors of sexual assault once clinically stable regarding options
			 for emergency contraception and any necessary follow-up care, including
			 the provision of the emergency contraception.(b)In generalThe assistance specified in subsection (c) shall be provided at every military treatment facility
			 to the following:(1)Any woman who presents at a military treatment facility  and states to personnel of the facility
			 that she is a victim of sexual assault or is accompanied by another
			 individual who states that the woman is a victim of sexual assault.(2)Any woman who presents at a military treatment facility and is reasonably believed by personnel of
			 such
			 facility to be a survivor of sexual assault.(c)Assistance(1)In generalThe assistance specified in this subsection shall include the following:(A)The prompt provision by appropriate staff
			 of the military treatment facility of comprehensive, medically and
			 factually accurate, and unbiased written and oral information about all
			 methods of emergency contraception approved by the Food and Drug
			 Administration.(B)The prompt provision by such staff of emergency contraception to
			 a woman upon her request.(C)Notification to the woman of her right
			 to confidentiality in the receipt of care and services pursuant to this
			 section.(2)Nature of informationThe information provided pursuant to paragraph (1)(A) shall be provided in language that is clear
			 and
			 concise, is readily comprehensible, and meets such conditions (including
			 conditions regarding the provision of information in languages other than
			 English) as the Secretary may provide in the regulations under this
			 section.
				
